Citation Nr: 1702150	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michel C. Daisley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987 and May 1989 to April 1991.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO determined that new and material evidence had not been received to reopen a claim for service connection for lumbosacral strain.   

The Veteran's petition to reopen his previously denied service connection claim was readjudicated in multiple subsequent rating decisions.  In a September 2012 decision, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for further evidentiary development.  The case was remanded by the Board again in January 2014 and September 2015.  

The Veteran testified at a hearing before the undersigned in April 2012, and a transcript from this hearing is of record.

A medical expert opinion from the Veterans Health Administration (VHA) was obtained in October 2016.  The Veteran and his attorney of record at that time were provided with a copy of this opinion in November 2016 and offered the opportunity to respond, and the Veteran's current attorney provided a response to the VHA opinion in December 2016.  

In December 2016 correspondence from the Veteran's attorney, argument was raised that appears to represent claims for service connection for bilateral hearing loss (an issue previously referred by the Board to the RO for initial RO consideration), post-traumatic stress disorder, residuals of a traumatic brain injury, entitlement to a total disability rating for compensation based on individual unemployability, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a back disability.  These issues have not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); cf. 38 C.F.R. § 3.155 (2016) (requiring claims filed after March 2015 to be on forms specified by VA).  


FINDINGS OF FACT

The Veteran has a low back disability that is the result of an in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The service treatment records (STRs) reflect treatment for low back pain in April and December 1986, with a diagnosis of low back strain.  The Veteran also complained about back pain during service in February 1987; following a motor vehicle accident.  On other occasions during service, kidney infections presented as back pain. 

Within a month of separation from the Veteran's second period of service in May 1991, he filed a claim for service connection for a back disability.  An October 1991 VA examination conducted in connection with this claim showed he reported a history of back strain in 1990 after lifting some heavy objects.  On examination, there was a full range of back motion, and X-rays of the lumbar spine showed no "significant" pathological findings.  The assessment following this examination was history of lumbosacral strain with no sequela.  

Later evidence includes reports of treatment for back pain by a chiropractor beginning in 1996; and by a private physician thereafter with an April 2004 MRI demonstrating lumbar disc disease.  An October 2007 private treatment record reflects the Veteran reporting having low back pain since 1985 [during service] associated with unloading heavy cargo during.  A March 2006 statement by a chiropractor linked the Veteran's lumbar disc disease to service, as did a November 2007 statement by C.H.C., Jr., MD.  

In contrast, VA physicians rendered negative nexus opinions in April 2007, May 2008, July 2013 (the reports from which are contained in the Virtual VA file) and November 2014.  The October 2015 VHA opinion was also negative, and the July 2013, November 2014, and October 2015 opinions attributed the Veteran's low back disability to post-service workplace injuries.   It appears; however, that the Veteran had symptoms prior to the post-service injuries.

In written contentions and sworn testimony at the April 2012 hearing, the Veteran has reported continuous low back pain from service to the present time.  As indicated, the Veteran referred to having a back disability in a claim for service connection filed within one year of service, and reports of chiropractic treatment are documented relatively shortly after service from 1996.  Moreover, the Veteran reported an in service onset of back problems to a private physician in October 2007.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that such statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  Given all the above, the undersigned finds the Veteran's statements as to continuity of back pain from service to the present time to be credible.  

In addition, the Veteran is competent to report that he has had back pain-a symptom observable by a layperson-from service to the present time.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The undersigned also notes the critique of the October 2016 VHA opinion by the Veteran's attorney in his December 2016 presentation.  In short, the probative weight of the positive and negative medical opinions addressing the matter of whether at least some portion of the Veteran's current back disability is the result of service, as opposed to an intercurrent injury, is in relative balance.  

Unless the preponderance of the evidence is against a claim, it cannot be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  Given the credible and competent statements as to continuity of back pain from service to the present time and the determination that the negative opinions are not of greater probative weight than positive opinions, it cannot be said that the preponderance of the evidence is against the claim for service connection for low back disability.  Therefore, all reasonable doubt has been resolved in the Veteran's favor, and service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


